DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 05/04/2022 the following occurred: Claims 1-2, 4-7, and 10-15 were amended; Claim 3 was cancelled; and Claim 16 was added as new. Claims 1-2 and 4-16 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2 and 4-16 are drawn to an apparatus, method, and non-transitory computer-readable storage medium, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites receive visible information included in a current medical document, wherein the visible information is character information; and perform processing of suppressing a part of a content indicated by the visible information on the basis of at least one of a past image, a past medical document, or a predetermined rule, wherein discriminates, by setting a plurality of threshold values, a degree of importance of each character string indicated by the character information in the current medical document in a stepwise manner by using a discriminator to output a probability of outputting each character string, and sets a display or a non-display for each character string in accordance with the degree of importance.
Independent claim 14 recites receiving visible information included in a current medical document based on a current image acquired by imaging a subject, wherein the visible information is character information; and performing processing of suppressing a content indicated by the received visible information on the basis of at least one of a past image, a past medical document, or a predetermined rule, wherein a degree of importance of each character string indicated by the character information in the current medical document is discriminated in a stepwise manner by setting a plurality of threshold values by using a discriminator to output a probability of outputting each character string, and a display or a non-display is set for each character string in accordance with the degree of importance.
Independent claim 15 recites a procedure for receiving visible information included in a current medical document based on a current image acquired by imaging a subject, wherein the visible information is character information; and a procedure for performing processing of suppressing a content indicated by the received visible information on the basis of at least one of a past image, a past medical document, or a predetermined rule, wherein a degree of importance of each character string indicated by the character information in the current medical document is discriminated in a stepwise manner by setting a plurality of threshold values by using a discriminator to output a probability of outputting each character string, and a display or a non-display is set for each character string in accordance with the degree of importance.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that having “suppressing the content indicated by the visible information included in the current medical document is performed on the basis of at least one of a past image, a past medical document, or a predetermined rule. Therefore, the contents unnecessary for diagnosis are suppressed in the current medical document, so that a diagnostician and a radiologist can easily and quickly grasp the contents necessary for diagnosis described in the medical document” (see: specification paragraph 24). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address the problem when, “even in a case where a method of describing comments in the current report is different from the preference of the diagnostician who reads the current report, or in a case where a method of describing comments differs depending on the current report, it may be difficult to grasp contents which are described in the current report” (see: specification paragraph 6), where the solution “is to make it possible to easily and quickly grasp contents necessary for diagnosis in the medical document” (see: specification paragraph 7). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “a processor, configured to…the processor” (claim 1), “which is a learned model and has been learned” (claim 1, 14, and 15), “processor” (claim 4-7, 10-13, and 16), “non-transitory computer-readable storage medium storing therein a medical document creation support program for causing a computer to execute” (claim 15), and “input apparatus” (claim 16), are additional elements that are recited at a high level of generality (e.g., the “processor” performs the functions of the invention such as suppressing a part of a content through no more than a statement than that said processor is “configured to” said functions) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “non-transitory computer-readable storage medium storing therein a medical document creation support program for causing a computer to execute” language is incidental to the program executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Paragraph 27, where “[0027] Each device is a computer on which an application program for causing each apparatus to function as a component of the medical information system 1 is installed. The application program is recorded on a recording medium, such as a digital versatile disc (DVD) or a compact disc read only memory (CD-ROM), and distributed, and is installed onto the computer from the recording medium. Alternatively, the application program is stored in a storage apparatus of a server computer connected to the network 9 or in a network storage so as to be accessible from the outside, and is downloaded and installed onto the computer as necessary.”
Paragraph 30 and 37, where “…a display apparatus such as a display, and an input apparatus such as a keyboard and a mouse…”
Paragraph 39, where “…an input apparatus (hereinafter, referred to as an input unit) 15, such as a keyboard and a mouse…”
Paragraph 42-44, where “[0042] In a case where the CPU 11 executes the processing in accordance with the medical document creation support program, the computer functions as a visible information reception unit 21 and a processing unit 22. It should be noted that in the first embodiment, the CPU 11 executes the function of each unit according to the medical document creation support program. However, as a general-purpose processor that executes software to function as various processing units, a programmable logic device (PLD) that is a processor whose circuit configuration can be changed after manufacturing, such as a field programmable gate array (FPGA), can be used in addition to the CPU 11. Alternatively, the processing of each unit may also be executed by a dedicated electric circuit that is a processor having a circuit configuration designed exclusively to execute specific processing, such as an application specific integrated circuit (ASIC). [0043] One processing unit may be configured by one of various processors, or may be a combination of two or more processors of the same type or different types (for example, a combination of a plurality of FPGAs or a combination of a CPU and an FPGA). In addition, a plurality of processing units may be configured by one processor. As an example of configuring a plurality of processing units using one processor, first, as represented by a computer, such as a client and a server, there is a form in which one processor is configured by a combination of one or more CPUs and software and this processor functions as a plurality of processing units. Second, as represented by a system on chip (SoC) or the like, there is a form of using a processor that realizes the function of the entire system including a plurality of processing units with one integrated circuit (IC) chip. In this way, various processing units are formed using one or more of the above-mentioned various processors as hardware structures. [0044] More specifically, the hardware structure of these various processors is an electrical circuit (circuitry) in the form of a combination of circuit elements, such as semiconductor elements.”
Paragraph 46, where “[0046] The analysis unit 50 comprises a discriminator that is machine-learned to discriminate whether or not each pixel (voxel) in the medical image represents a lesion, and the type of lesion. In the first embodiment, the discriminator consists of a neural network deep-learned such that a plurality of types of lesions included in the medical image can be classified. In a case where the medical image is input, the discriminator in the analysis unit 50 performs learning so as to output the probability of each of a plurality of lesions to each pixel (voxel) in the medical image…”
Paragraph 47, where “[0047] It should be noted that the discriminator may include, for example, a support vector machine (SVM), a convolutional neural network (CNN), or a recurrent neural network (RNN) in addition to the neural network deep-learned.”
Paragraph 52, where “[0052] The document creation unit 51 has been learned to convert character information into sentences, and creates sentences from input character information…”
Paragraph 72, where “[0072] Here, whether or not the character string has low importance for diagnosis by the diagnostician, that is, whether or not the character string is an unnecessary character string can be discriminated by using a discriminator which has been learned to output the probability of whether or not the character string is an unnecessary character string to be input...”
Paragraph 116, where “…It should be noted that whether or not the importance of the character string is low can be discriminated by using a discriminator which has been learned to output a probability that the importance of the character string inputted for diagnosis by the diagnostician is low in a case where the character string is inputted…”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2, 4-14, and 16, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
Applicant’s arguments from the response filed on 05/04/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 112(f) interpretation should be withdrawn in view of the amendments. 
The interpretation is withdrawn. 

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejection should be withdrawn in view of the amendments because “it is respectfully submitted that, while suppressing content in a document can be performed by a human, the amended claims here are directed to a specific implementation including steps of "discriminating a degree of importance of each character string indicated by the character information in the current medical document" by "using a discriminator which has been learned to output a probability of outputting each character string", and "setting a display or a non-display for each character string in accordance with the degree of importance". These are not steps that can practically be performed mentally. Nor do we see how the claimed invention recites organizing human activity. For example, the claims do not include fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people. As such, the claims do not recite a mental process or method of organizing human activity.” 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
In view of the amendments, the rejection has been written to reflect the claims are directed to organizing human behavior by way of managing personal behavior or relationships or interactions between people. This is evident from the specification and consideration of the problem the invention is to solve and the solution claimed. The invention is to “suppressing the content indicated by the visible information included in the current medical document is performed on the basis of at least one of a past image, a past medical document, or a predetermined rule. Therefore, the contents unnecessary for diagnosis are suppressed in the current medical document, so that a diagnostician and a radiologist can easily and quickly grasp the contents necessary for diagnosis described in the medical document” (see: specification paragraph 24). The information concerns a patient and is organized so that a diagnostician and radiologist can easily and quickly grasp contents for diagnosis, which is not a technical problem or solution to that problem. The present claims cover certain methods of organizing human activity because they address an abstract problem concerning when, “even in a case where a method of describing comments in the current report is different from the preference of the diagnostician who reads the current report, or in a case where a method of describing comments differs depending on the current report, it may be difficult to grasp contents which are described in the current report” (see: specification paragraph 6), where the abstract solution “is to make it possible to easily and quickly grasp contents necessary for diagnosis in the medical document” (see: specification paragraph 7). 

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 101 rejection should be withdrawn in view of the amendments because, “Even if the claims were considered to recite organizing human activity, under Prong II of step 2A the claims are not directed to an abstract idea because the alleged judicial exception is integrated into a practical application. Namely, the claims of the application include specific features that were specifically designed to achieve an improved technological result, and provide improvements to that technical field. As recited in the specification, through "discriminating a degree of importance of each character string in the current medical document in a stepwise manner by using a learned discriminator and setting a display or a non-display for each character string in accordance with the degree of importance", the contents unnecessary for diagnosis in the current medical document are suppressed, so that a diagnostician and a radiologist can easily and quickly grasp the contents necessary for diagnosis described in the medical document. As such, it is respectfully submitted that the claims are not directed to an abstract idea.” 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The claims recite additional elements at a high level of generality (such that they amount to no more than mere instruction to apply the exception using generic computer components. For example, the argued “using a learned discriminator and setting a display or a non-display for each character string in accordance with the degree of importance” shows that the learned discriminator is merely applied by “using” it, and the claims recite the learning passively in the past tense such that any learning by the system is performed outside the scope of the claims. Further, it is not enough to claim a “learned model” without further claiming what makes said learned model particular to the invention such that it is not a generic model or a model that is interchangeable with other common learned models as the specification indicates – more technical details concerning the learned model itself must be claimed so as to constitute a practical application. Further, displaying is not actively performed by the invention. Claim 1, for example, teaches only a processor that “sets” a display or non-display condition for each character string, which leaves short the claims providing any actively claimed application, practical or not. 

In the remarks, Applicant argues in substance that (4) the 35 U.S.C. 102/103 rejection should be withdrawn in view of the amendments. 
The rejections are withdrawn in view of the amendments.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form, including:
U.S. Patent Application Publication 2019/0213336 to Kundu (see abstract and paragraph 69).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/Primary Examiner, Art Unit 3626